Citation Nr: 1129234	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty for a period of less than 90 days from May 1979 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) Houson, Texas.

In February 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's sister testified that at his February 2010 hearing that he is in receipt of Supplemental Security Income (SSI), which is awarded in part for disability.  Therefore, there are likely records related to his SSI application that are relevant to the claim.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  

Moreover, the record reflects that the Veteran receives mental health treatment from the VA facility in Houston, and the most recent treatment record in the file is dated in February 2008.  Thus, all VA treatment records from the Houston VA facility dated from February 2010 onward should be obtained prior to further adjudication of the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).    Therefore, the Board also determines that a remand is required so that the records related to the Veteran's VA treatment and SSI benefits may be associated with the claims file.  
  
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Houston VAMC dated from April 2008 onward.  

2. Request all documents related to the application and grant of SSI benefits from the SSA. 

3. All requests and responses with respect to the above actions, positive and negative, should be associated with the claims file. 

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the July 2008 supplemental statement of the case.  If the claim remains unresolved, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


